Stephens, J.
1. Where a municipality has constructed a tiled pavement upon a sidewalk without setting the tiles upon a cement or concrete base, and because of this the tiles become loose by reason of the washing of the earth from beneath them, and become in such a condition that one of the tiles, when stepped on by a pedestrian, tilts and causes him to fall and to sustain personal injuries, it is a question of fact whether the municipality, in constructing and maintaining the sidewalk in the manner indicated, is guilty of negligence as respects the pedestrian using the sidewalk.
2. In a suit to recover damages for personal injuries, an allegation in the petition that the nerves, ligaments, and tissues in a particular portion of the body, such as the head, the lumbar region of the back, the right hand, and the “right knee below the patella” were “severely wrenched, contused, lacerated, torn, mashed, strained, sprained and injured,” describes the injuries with sufficient particularity to withstand a special demurrer.
3. The petition set out a cause of action, and the court did not err in overruling the demurrer thereto.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.